Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting assembly (claim 13, only shafts and a frame are shown, no cutting assembly is shown, a shaft is not a cutting assembly) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10, 14, 19 are objected to because of the following informalities:  
Claim 10, “first and second end bearings” should read - -a first and a second end bearing- - and “first and second end bearing races” should read - - a first and a second end bearing race- - so that it is clear how many bearings and races are required, this would match the format used earlier in the claim when introducing the ends of the shaft.
Claim 14, “first, second, and third shafts” should read - -a first, a second and a third shaft- - and “first, second, and third bearing assemblies” should read - -a first, a second and a third bearing assembly- - so as to avoid any possible confusion as to how many are being positively recited.  It is clear from the disclosure that one of each is meant to be required and the claim should reflect this (the current construction could be read as “first shafts, second shafts” etc. and this is what should be avoided).
Claim 19 depends from claim 18 which already sets forth the journal bearing is a split bearing and therefore the phrase “that is a split bearing” can be deleted since it is redundant.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first end" and “the second end” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends from claim 1, however the ends are introduced in claim 2, should claim 3 depend from claim 2 or is Applicant intending to claim a standalone alternative?
Claim 17 recites the limitation "the first end" and “the second end” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 depends from claim 13, however the ends are introduced in claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspall, GB 2486712, in view of Cameron, USP 3,746,410.
Regarding claim 1, Caspall discloses a shaft assembly comprising: a shaft (22); a journal bearing (11) that is fixedly coupled to the shaft (the bearing is made of two parts 16, 17 that are clamped to the shaft, see page 6, lines 27-29) so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race (12) having an inner surface (38) that defines a cylindrical bore (central opening), wherein the journal bearing is rotatably disposed within the cylindrical bore of the bearing race (the bearing (11) is attached to the shaft and rotates with the shaft inside the bore).
Caspall does not disclose a lubrication groove that extends radially outward from the cylindrical bore.
Cameron teaches a similar shaft/bearing system wherein a lubrication groove (52, 63, 65) is formed so that it extends radially outward from a cylindrical bore (inner surface) of a bearing race (25).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Caspall and add a lubrication groove that extends radially outward from the cylindrical bore, as taught by Cameron, for the predictable result of adding a lubricant supply and reservoir configuration such that the interface surfaces are lubricated to reduce friction between the two moving parts.
Regarding claim 2, Caspall discloses that the journal bearing (11) has opposing first and second ends (left and right ends), wherein the shaft assembly further comprises: a first split collar (26 or 27) that is positioned on the first end of the journal bearing; and a second split collar (other one of 26 or 27) that is positioned on the second end of the journal bearing, wherein each of the first split collar and the second split collar applies a compressive force between the journal bearing and the shaft to fixedly couple the journal bearing to the shaft (see page 6, lines 17-29).
Regarding claim 4, Caspall discloses that the journal bearing (11) is a split bearing comprising a first portion (one of 16 or 17) and a second portion (other one of 16 or 17).
Regarding claim 7, Caspall discloses that the bearing race (12) comprises a first portion (one of 31 or 32)  and a second portion (other one of 31 or 32), wherein the first portion of the bearing race meets the second portion of the bearing race on opposing transverse sides of the shaft (see figure 1 showing that portions as half circles, these meet on opposing ends that are on opposite sides of the shaft).
Regarding claim 8, Caspall discloses that the bearing race is a split bearing race (2 parts 31 and 32), wherein the first portion (31 or 32) and the second portion (other one of 31 or 32), when joined together on opposing transverse sides of the shaft, cooperate to define the cylindrical bore (central hole) of the bearing race.
Regarding claim 9, Caspall in view of Cameron discloses a lubrication assembly (60/61 and supply to the inlet of Cameron) in communication with the lubrication groove (52, 63, 65) of the bearing race, wherein the lubrication assembly is configured to deliver lubricant to the lubrication groove (60/61 is part of the supply line of the lubricant side of the device and delivers lubricant to the groove).
Regarding claim 23, Caspall discloses a bearing assembly comprising: a journal bearing (11) that is configured to be coupled to a shaft (22, the bearing is made of two parts 16, 17 that are clamped to the shaft, see page 6, lines 27-29) so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race (12) having an inner surface (38) that defines a cylindrical bore (central opening), wherein the journal bearing is rotatably disposed within the cylindrical bore of the bearing race (the bearing (11) is attached to the shaft and rotates with the shaft inside the bore).
Caspall does not disclose a lubrication groove that extends radially outward from the cylindrical bore.
Cameron teaches a similar shaft/bearing system wherein a lubrication groove (52, 63, 65) is formed so that it extends radially outward from a cylindrical bore (inner surface) of a bearing race (25).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Caspall and add a lubrication groove that extends radially outward from the cylindrical bore, as taught by Cameron, for the predictable result of adding a lubricant supply and reservoir configuration such that the interface surfaces are lubricated to reduce friction between the two moving parts.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspall, GB 2486712, in view of Cameron, USP 3,746,410, as applied to claim 4 above, and further in view of Zapf, DE 3800148.
Regarding claim 5, Caspall discloses that the journal bearing (inner element of bearing) is split and held together with an external clamp and fastener.  Caspall does not disclose that there is at least one fastener that extends between the first portion and the second portion of the split bearing.
Zapf teaches that an inner element (1 and 2) of a bearing assembly can be fastened together with a fastener (5) between the two portions (1 and 2).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Caspall and replace the external clamp and fastener with the known alternative of a fastener extending directly between the two parts of the split bearing, as taught by Zapf, for the predictable result of reducing the number of components which leads to reduced material cost and faster assembly time (less parts means less material and less parts to assembly leads to faster and more simplified assembly). 

Claim(s) 13-16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, USP 5,645,001, in view of Caspall, GB 2486712, and further in view of Cameron, USP 3,746,410.
Regarding claim 13, Green discloses a tufting apparatus comprising: a cutting assembly (see background, column 1, lines 5-10 which states that the looper hooks for a tufting device which can either be cut pile hooks or loop pile hooks) comprising at least one shaft (64, 70, 80); a frame (50/51/52) that supports and receives therethrough each shaft of the at least one shaft; and at least one bearing assembly (73/74 or 91/92), each bearing assembly being disposed between the frame and a respective shaft of the at least one shaft (see column 5, lines 21-29).
Green further discloses that the bearings include two parts, the bearing 73/92 and liners 74/91.  Green does not discloses that the bearing arrangement specifically comprises a journal bearing that is fixedly coupled to the respective shaft so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race having an inner surface that defines a cylindrical bore.
Caspall discloses a bearing assembly wherein a  shaft (22) is supported by a journal bearing (11) that is fixedly coupled to the shaft (the bearing is made of two parts 16, 17 that are clamped to the shaft, see page 6, lines 27-29) so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race (12) having an inner surface (38) that defines a cylindrical bore (central opening), wherein the journal bearing is rotatably disposed within the cylindrical bore of the bearing race (the bearing (11) is attached to the shaft and rotates with the shaft inside the bore).
It would have been obvious to one having ordinary sill in the art at the time of effective filing to modify Green and replace the bearings within the tufting device with any previously known bearing, including one that comprises a journal bearing that is fixedly coupled to the respective shaft so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race having an inner surface that defines a cylindrical bore, as taught by Caspall, since substituting between different known bearing assemblies provides the same predictable result of rotatably supporting the shaft relative to the frame work.
Green in view of Caspall also does not disclose a lubrication groove that extends radially outward from the cylindrical bore.
Cameron teaches a similar shaft/bearing system wherein a lubrication groove (52, 63, 65) is formed so that it extends radially outward from a cylindrical bore (inner surface) of a bearing race (25).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Green in view of Caspall and add further add a lubrication groove that extends radially outward from the cylindrical bore, as taught by Cameron, for the predictable result of adding a lubricant supply and reservoir configuration such that the interface surfaces are lubricated to reduce friction between the two moving parts.
Regarding claim 14, Green discloses that the at least one shaft comprises a first, a second, and a third shaft (64, 74 and 80), and wherein the at least one bearing assembly comprises a first, a second, and a third bearing assembly (to assemblies 73/74 (2x) and 91/92).
Regarding claim 15, Green discloses that the first shaft is a common pivot shaft (80), the second shaft is a knife drive shaft (70), and the third shaft is a looper drive shaft (64). 
Regarding claim 16, Green in view of Caspall discloses that the journal bearing (11 as taught by Caspall) has opposing first and second ends (left and right ends), wherein the bearing assembly further comprises: a first split collar (26 or 27) that is positioned on the first end of the journal bearing; and a second split collar (other one of 26 or 27) that is positioned on the second end of the journal bearing, wherein each of the first split collar and the second split collar applies a compressive force between the journal bearing and the shaft to fixedly couple the journal bearing to the shaft (see page 6, lines 17-29).
Regarding claim 18, Green in view of Caspall discloses that the journal bearing (11 as taught by Caspall) is a split bearing comprising a first hollow half cylindrical portion (one of 16 or 17) and a second hollow half cylindrical portion (other one of 16 or 17).
Regarding claim 20, Green in view of Caspall discloses that the bearing race (12 as taught by Caspall) comprises a first portion (one of 31 or 32)  and a second portion (other one of 31 or 32), wherein the first portion of the bearing race meets the second portion of the bearing race on opposing transverse sides of the shaft (see figure 1 showing that portions as half circles, these meet on opposing ends that are on opposite sides of the shaft).
Regarding claim 21, Green in view of Caspall discloses that the bearing race (as taught by Caspall) is a split bearing race (2 parts 31 and 32), wherein the first portion (31 or 32) and the second portion (other one of 31 or 32), when joined together on opposing transverse sides of the shaft, cooperate to define the cylindrical bore (central hole) of the bearing race.
Regarding claim 22, Green in view of Caspall and Cameron discloses a lubrication assembly (60/61 and supply to the inlet of Cameron) in communication with the lubrication groove (52, 63, 65) of the bearing race, wherein the lubrication assembly is configured to deliver lubricant to the lubrication groove (60/61 is part of the supply line of the lubricant side of the device and delivers lubricant to the groove).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, USP 5,645,001, in view of Caspall, GB 2486712 and Cameron, USP 3,746,410, as applied to claim 18 above, and further in view of Zapf, DE 3800148.
Regarding claim 19, Caspall discloses that the journal bearing (inner element of bearing) is split and held together with an external clamp and fastener.  Caspall does not disclose that there is at least one fastener that extends between the first hollow portion and the second hollow portion of the split bearing.
Zapf teaches that an inner element (1 and 2) of a bearing assembly can be fastened together with a fastener (5) between the two portions (1 and 2).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Green in view of Caspall and replace the external clamp and fastener with the known alternative of a fastener extending directly between the two parts of the split bearing, as taught by Zapf, for the predictable result of reducing the number of components which leads to reduced material cost and faster assembly time (less parts means less material and less parts to assembly leads to faster and more simplified assembly). 

Claim(s) 1, 3, 6, 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevasco, USP 6,648,514, in view of Cameron, USP 3,746,410.
Regarding claim 1, Cevasco discloses a shaft assembly comprising: a shaft (48); a journal bearing (16) that is fixedly coupled to the shaft (clamped to the shaft with 18) so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race (34) having an inner surface that defines a cylindrical bore (central opening), wherein the journal bearing (16) is rotatably disposed within the cylindrical bore of the bearing race.
Cevasco does not disclose a lubrication groove that extends radially outward from the cylindrical bore.
Cameron teaches a similar shaft/bearing system wherein a lubrication groove (52, 63, 65) is formed so that it extends radially outward from a cylindrical bore (inner surface) of a bearing race (25).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cevasco and add a lubrication groove that extends radially outward from the cylindrical bore, as taught by Cameron, for the predictable result of adding a lubricant supply and reservoir configuration such that the interface surfaces are lubricated to reduce friction between the two moving parts.
Regarding 2, Cevasco discloses that journal bearing has opposing first and second ends (left and right), wherein the shaft assembly further comprises a first split collar (18, the opening at 18 forms a split ring, “split” does not require two separate parts) that is positioned on the first end of the journal bearing (16), wherein the first split collar applies a compressive forced between the bearing and the shaft to fixedly couple the journal bearing to the shaft.  However Cevasco does not disclose that the second end has a split collar that also compresses the journal bearing to the shaft.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Cevasco and duplicate the clamping assembly on the opposite side of the bearing using the same style split clamp since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [duplicating of the clamping system].  St. Regis Paper Co. v. Bemis., 193 USPQ 8.  In addition, adding additional clamping configurations provides the predictable result of increasing the holding force holding the journal bearing to the shaft to ensure that slipping between the parts is prevented.  NOTE: using multiple claims to hold bearing parts is not new or novel, see citation of pertinent are below.
Regarding claim 3, Cevasco discloses that the journal bearing has a length (longitudinal dimension), wherein the journal bearing defines at least one longitudinally extending notch (20) on the first end of the journal bearing that extends along a portion of the length of the bearing.  However Cevasco does not disclose that the second end also includes at least one longitudinally extending notch extending along a portion of the length of the bearing.  It would have been obvious to one having ordinary skill in the art to modify Cevasco and duplicate the clamping assembly on the opposite side of the bearing using the same style clamp and notches on the second side of the bearing since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [duplicating of the clamping system].  St. Regis Paper Co. v. Bemis., 193 USPQ 8.  In addition, adding additional clamping configurations provide the predictable result of increasing the holding force holding the journal bearing to the shaft to ensure that slipping between the parts is prevented.  NOTE: using multiple claims to hold bearing parts is not new or novel, see citation of pertinent are below.
Regarding claim 6, Cevasco discloses a bearing race housing (32) that defines a receiving space that is configured to receive at least a portion of the bearing race (hole that receives 34), wherein the bearing race (34) is disposed within the receiving space, wherein the bearing race defines a flange (at 28) on a first longitudinal end, and wherein the flange of the bearing race is disposed against the bearing race housing (32).
Regarding claim 9, Cevasco in view of Cameron discloses a lubrication assembly (60/61 and supply to the inlet of Cameron) in communication with the lubrication groove (52, 63, 65) of the bearing race, wherein the lubrication assembly is configured to deliver lubricant to the lubrication groove (60/61 is part of the supply line of the lubricant side of the device and delivers lubricant to the groove).
Regarding claim 23, Cevasco discloses a shaft assembly comprising: a shaft (48); a journal bearing (16) that is fixedly coupled to the shaft (clamped to the shaft with 18) so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race (34) having an inner surface that defines a cylindrical bore (central opening), wherein the journal bearing (16) is rotatably disposed within the cylindrical bore of the bearing race.
Cevasco does not disclose a lubrication groove that extends radially outward from the cylindrical bore.
Cameron teaches a similar shaft/bearing system wherein a lubrication groove (52, 63, 65) is formed so that it extends radially outward from a cylindrical bore (inner surface) of a bearing race (25).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Cevasco and add a lubrication groove that extends radially outward from the cylindrical bore, as taught by Cameron, for the predictable result of adding a lubricant supply and reservoir configuration such that the interface surfaces are lubricated to reduce friction between the two moving parts.

Claim(s) 13-15, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, USP 5,645,001, in view of Cevasco, USP 6,648,514, and further in view of Cameron, USP 3,746,410.
Regarding claim 13, Green discloses a tufting apparatus comprising: a cutting assembly (see background, column 1, lines 5-10 which states that the looper hooks for a tufting device which can either be cut pile hooks or loop pile hooks) comprising at least one shaft (64, 70, 80); a frame (50/51/52) that supports and receives therethrough each shaft of the at least one shaft; and at least one bearing assembly (73/74 or 91/92), each bearing assembly being disposed between the frame and a respective shaft of the at least one shaft (see column 5, lines 21-29).
Green further discloses that the bearings include two parts, the bearing 73/92 and liners 74/91.  Green does not discloses that the bearing arrangement specifically comprises a journal bearing that is fixedly coupled to the respective shaft so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race having an inner surface that defines a cylindrical bore.
Cevasco discloses a bearing assembly wherein a shaft (48) is supported by a journal bearing (16) that is fixedly coupled to the shaft (clamped to the shaft with 18) so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race (34) having an inner surface that defines a cylindrical bore (central opening), wherein the journal bearing (16) is rotatably disposed within the cylindrical bore of the bearing race.
It would have been obvious to one having ordinary sill in the art at the time of effective filing to modify Green and replace the bearings within the tufting device with any previously known bearing, including one that comprises a journal bearing that is fixedly coupled to the respective shaft so that rotation of the shaft causes corresponding rotation of the journal bearing; and a bearing race having an inner surface that defines a cylindrical bore, as taught by Cevasco, since substituting between different known bearing assemblies provides the same predictable result of rotatably supporting the shaft relative to the frame work.
Green in view of Cevasco also does not disclose a lubrication groove that extends radially outward from the cylindrical bore.
Cameron teaches a similar shaft/bearing system wherein a lubrication groove (52, 63, 65) is formed so that it extends radially outward from a cylindrical bore (inner surface) of a bearing race (25).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Green in Cevasco and add a lubrication groove that extends radially outward from the cylindrical bore, as taught by Cameron, for the predictable result of adding a lubricant supply and reservoir configuration such that the interface surfaces are lubricated to reduce friction between the two moving parts.
Regarding claim 14, Green discloses that the at least one shaft comprises a first, a second, and a third shaft (64, 74 and 80), and wherein the at least one bearing assembly comprises a first, a second, and a third bearing assembly (to assemblies 73/74 (2x) and 91/92).
Regarding claim 15, Green discloses that the first shaft is a common pivot shaft (80), the second shaft is a knife drive shaft (70), and the third shaft is a looper drive shaft (64). 
Regarding claim 17, Cevasco discloses that the journal bearing has a length (longitudinal dimension), wherein the journal bearing defines at least one longitudinally extending notch (20) on the first end of the journal bearing that extends along a portion of the length of the bearing.  However Cevasco does not disclose that the second end also includes at least one longitudinally extending notch extending along a portion of the length of the bearing.  It would have been obvious to one having ordinary skill in the art to modify Cevasco and duplicate the clamping assembly on the opposite side of the bearing using the same style clamp and notches on the second side of the bearing since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [duplicating of the clamping system].  St. Regis Paper Co. v. Bemis., 193 USPQ 8.  In addition, adding additional clamping configurations provide the predictable result of increasing the holding force holding the journal bearing to the shaft to ensure that slipping between the parts is prevented.  NOTE: using multiple claims to hold bearing parts is not new or novel, see citation of pertinent are below.
Regarding claim 22, Green in view of Cevasco and Cameron discloses a lubrication assembly (60/61 and supply to the inlet of Cameron) in communication with the lubrication groove (52, 63, 65) of the bearing race, wherein the lubrication assembly is configured to deliver lubricant to the lubrication groove (60/61 is part of the supply line of the lubricant side of the device and delivers lubricant to the groove).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3,276,828 (cited by Applicant) and USP 288,489 both show clamping members on each end an inner bearing element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656